DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16, 23-26 are presented for examination and Applicant has canceled claims 17-22. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021, 12/12/2019, 10/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-26 are rejected under 35 U.S.C. 101 because claim 23 recites “a terminal” however, “a recommendation engine”, “a data collection modules” are interpreted as computer modules.  The body of the claim does not define any specific hardware (i.e. a processor, memory) to execute the recited encompassing purely 

Claims 24-26 are dependent upon claim 23, and respectively, suffer from deficiencies similar to their respective base claims, and therefore are likewise rejected.

Claims 1-16, 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The invention is directed to predicting recommendation items/products for a user based on users data and an algorithm.
Independent claims 1, 9, 23 recites limitations of “predicting… based on the at least one algorithm and user data of the terminal, at least one service currently required by a user of the terminal…..wherein the user data….located in the terminal”  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of generic computer components. That is, other than reciting “a terminal”, “touch screen”, “processors”, “storages”, “recommendation engine” “recommendation application”, “data collection module” in the limitations cited above could be performed by a human mind (e.g. human mind can perform prediction of which items/products users will likely to like/buy by using users data and using an algorithm), with possible aid of paper & pen, see Appendix 71 to 
This judicial exception is not integrated into a practical application. In particular, the claims 1, 9 and 23 recite the additional elements: “receiving, by a terminal, a service request…a configuration file..portfolio information…the recommendation application is comprised in the terminal”; “invoking…one algorithm from an algorithm library…the portfolio information”; “displaying…..one icon corresponding to the at least one service”
these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Claims 1, 9 and 23 recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware an electrical drive system’, ““a terminal”, “touch screen”, “processors”, “storages”, “recommendation engine” “recommendation application”, “data collection module” to receive, invoke and display, hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



Claim 3 depends from claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of “mental process”. Claim 3 describes receiving touch operation which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claims 4 and 12 depend respectively from claims 1 and 9 and includes all the limitations of claims 1 and 9. Therefore, claims 4 and 12 recites the same abstract idea of “mental process”. Claims 4, 12 describes opening the application and displaying one icon which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claims 5, 13 and 24 depend respectively from claims 1, 9 and 23 and includes all the limitations of claims 1, 9 and 23. Therefore, claims 5, 13, 24 recites the same abstract idea of “mental process”. Claims 5, 13, 24 describes multiple data types and multiple bases to store data which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.



Claims 7, 15 depend respectively from claims 1, 9 and includes all the limitations of claims 1, 9. Therefore, claims 7, 15 recites the same abstract idea of “mental process”.  Claims 7, 15 describes multiple types of algorithms which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claims 8, 16, 26 depend respectively from claims 1, 9, 23 and includes all the limitations of claims 1, 9, 23. Therefore, claims 8, 16, 26 recites the same abstract idea of “mental process”. Claims 8, 16, 26 describes multiple types of data/algorithms which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claim 10 depends from claim 9 and includes all the limitations of claim 9. Therefore, claim 9 recites the same abstract idea of “mental process”. Claim 10 describes selecting an icon and displaying the selection which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claim 11 depends from claim 9 and includes all the limitations of claim 9. Therefore, claim 9 recites the same abstract idea of “mental process”. Claim 11 

Claim 25 depends from claim 23 and includes all the limitations of claim 23. Therefore, claim 25 recites the same abstract idea of “mental process”. Claim 25 describes multiple types of algorithm. Therefore, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-12, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson et al. (US 2016/0292769).

With respect to claim 1, Colson teaches a recommendation method, comprising ([0010]; examiner’s note: recommendation engine includes a method): 
receiving, by a terminal, service request of a recommendation application (fig.1, [0010]; examiner’s note: the recommendation engine receives requests to recommend products and the recommendation is displayed in a user interface (recommendation application) as shown in fig. 2, [0022]; a computer which has the wherein the service request comprises a configuration file, wherein the configuration file comprises at least an algorithm parameter and portfolio information that is used to identify an algorithm portfolio structure ([0010, 0011]; examiner’s note: client attributes (portfolio information) and client feedback/coverage feedback (algorithm parameter because feedback information modifies the algorithm) are provided to the recommendation engine to identify recommendation algorithm (algorithm portfolio structure) to provide recommendation to the user), and wherein the recommendation application is comprised in the terminal (fig. 1, [0010, 0043, 0044]; examiner’s note: the computer which receives the request for recommendation is the terminal and the user interface (recommendation application) is inside the computer); 
invoking at least one algorithm from an algorithm library of the terminal based on the algorithm parameter and the portfolio information ([0011]; examiner’s note: the recommendation algorithm database (algorithm library) determine (invoke) recommendation based on feedback/client information (portfolio information) and recommendation algorithm provided by the algorithm modifier (algorithm modifier)); 
predicting, based on the at least one algorithm and user data of the terminal, at least one service currently required by a user of the terminal ([0010, 0011]; examiner’s note: recommending (predicting) an item/product (service) by using the recommendation algorithm and client information), wherein the user data of the terminal is stored in a personal database that is located in the terminal ([0010; examiner’s note: the client information (user database) is stored in a client database (personal database)); and 
displaying, by using the touchscreen, at least one icon corresponding to the at least one service (fig. 2, [0024]; examiner’s note: the recommended information is displayed and the display can be in the touch screen environment as described in para. [0045] and the display of the items (service) represented by an icon).

With respect to claim 2, Colson teaches the method according to claim 1, Colson further teaches wherein after the displaying, by the terminal, at least one icon corresponding to the at least one service (fig. 2, [0010, 0011]; examiner’s note: each item (service is represented by an icon) is repented by an icon as shown in fig. 2 and the computer (terminal) displays the information in the user interface), the method further comprises: 
receiving, by the terminal, a selection operation on a first icon, wherein the first icon is one of the at least one icon ([0022]; examiner’s note: clicking/selecting an thumbnail corresponding to an item by using the computer (terminal) and clicking an item is the first icon from plurality of icons); 
and displaying, by the terminal and based on the selection operation, an operation interface of a service corresponding to the first icon ([0022]; examiner’s note: additional information (operation service) regarding the clicked icon (selection operation) can be presented on the interface (display) by the computer (terminal)).

With respect to claim 3, Colson teaches the method according to claim 1, wherein before the receiving, by a terminal, a service request of a recommendation application (fig. 2, [0010, 0022]; examiner’s note: the the method further comprises: receiving, by the terminal, a first touch operation used to open the recommendation application ([0024, 0034], fig. 2; examiner’s note: the recommendation is displayed to the user, the application won't display until its activated (open) by the user; paragraph [0045] describes that user can input information by touch screen).

With respect to claim 4, Colson teaches the method according to claim 1, but does not explicitly teach by the terminal, at least one icon corresponding to the at least one service comprises: opening, by the terminal, the recommendation application ([0024, 0034], fig. 2; examiner’s note: the recommendation is displayed to the user, the application won't display until its activated (open) by the user; paragraph [0045] describes that user can input information by touch screen);
wherein the displaying, and displaying the at least one icon corresponding to the at least one service (fig. 2, [0022]; examiner’s note: the icon of product (service) is displayed).

With respect to claim 6, Colson teaches the method according to claim 1,  wherein the algorithm library comprises at least one algorithm module, and wherein each algorithm module comprises at least one algorithm ([0011]; examiner’s note: the algorithm database (algorithm library) includes an algorithm module to identify an algorithm).

the method according to claim 1, Colson further teaches wherein the algorithm parameter comprises at least one of the following: an algorithm identifier, a dependency algorithm identifier, an input parameter of an algorithm, a data input format of the algorithm, a data output format of the algorithm, an incremental parameter, or a model parameter of the algorithm ([0010]; examiner’s note: the feedback data (input algorithm parameter) to modify the algorithm).

Claim 9 encompasses the same basis of rejection of claim 1, in additions of a touch screen (Colson, [0045]), one or more processors ([0050]), one or more storages ([0043]), one or more computer programs ([0043]).  Therefore, claim 9 is rejected on the same basis of rejection of claim 1.

With respect to claim 10, Colson teaches the terminal according to claim 9, wherein the operations further comprise: after displaying, by using the touchscreen, the at least one icon corresponding to the at least one service, receiving a selection operation on a first icon, wherein the first icon is one of the at least one icon (fig. 2, [0010, 0011]; examiner’s note: each item (service is represented by an icon) is repented by an icon as shown in fig. 2 and the computer (terminal) displays the information in the user interface); 
and displaying, based on the selection operation by using the touchscreen, an operation interface of a service corresponding to the first icon ([0022]; examiner’s note: clicking/selecting an thumbnail corresponding to an item by using the 

With respect to claim 11, Colson teaches the terminal according to claim 1, Colson further teaches operations further comprise: before receiving the service request of the recommendation application, receiving a first touch operation used to open the recommendation application ([0024, 0034], fig. 2; examiner’s note: the recommendation is displayed to the user, the application won't display until its activated (open) before by the user; paragraph [0045] describes that user can input information by touch screen).

Claim 12 is rejected on the same basis of rejection of claim 4.
Claim 14 is rejected on the same basis of rejection of claim 6.
Claim 16 is rejected on the same basis of rejection of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 7, 13, 15, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US 2016/0292769) and in view of Crafts Jr. et. al. (US 2017/0124263).

With respect to claim 5, Colson teaches the method according to claim 1, wherein the personal database comprises a raw database (fig. 1, [0010]; examiner’s note: the client information (raw database) database stores the client information), a personal knowledge base, and a rule base; 
wherein the raw database is used to store personalized data that is of the user of the terminal and that is collected by the terminal (fig. 1, [0010]; examiner’s note: the client database (raw database) stores client data that is collected by the computer (terminal)); 
to store a personal label of the user obtained after the terminal analyzes the personalized data ([0013, 0022, 0029]; examiner’s note: users personal behavior i.e. preppy, bohemian are users personal label extracted from users attributes and feedback (personalized data).  Fig. 1, [0013]) client database stores personalized data); 
to store a behavior rule (([0022, 00029]; examiner’s note: the purchase preference (behavior rule), fig. 1, [0013] are stored in to the client database); 
and wherein the user data comprises the personalized data ([0010]; examiner’s note: feedback information is personalized data), the personal label ([0013, 0016]; examiner’s note: users style preppy, casual, bohemian are personal label), and the behavior rule ([0022, 00029]; examiner’s note: the purchase preference (behavior rule)).
a personal knowledge base, a rule base; wherein the personal knowledge base is used to store a personal label; wherein the rule base is used to store behavior rule. Colson teaches client database to store client information i.e. personal label, behavior rule, personal label but does not explicitly teach storing personal label data into a knowledge base and storing behavior rule into a rule base.
However, Crafts teaches personal knowledge base ([0029]; examiner’s note: knowledge base stores patients (personal data)), rule base ([0041]; examiner’s note: rule base stores rules). One of ordinary skill in the art would recognize that knowledge base and rule base datastore of Crafts to store personal label and behavior rules of Colson to have datastores which stores specific data separately to find the data faster.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement knowledge base and rule base of Crafts into the recommendation system of Colson to store different types of data into different bases. The motivation would be to organize data in an efficient way and also to find data faster.

With respect to claim 7, Colson teaches the method according to claim 6, but does not explicitly teach wherein the algorithm library comprises at least one of the following algorithm modules: an optimization algorithm module, a regression analysis module, a dimensionality reduction algorithm module, a classification algorithm module, a clustering algorithm module, or a deep learning module.
wherein the algorithm library comprises at least one of the following algorithm modules: an optimization algorithm module, a regression analysis module, a dimensionality reduction algorithm module, a classification algorithm module, a clustering algorithm module, or a deep learning module.  
However, Crafts teaches wherein the algorithm library comprises at least one of the following algorithm modules: an optimization algorithm module, a regression analysis module, a dimensionality reduction algorithm module, a classification algorithm module, a clustering algorithm module, or a deep learning module ([0032]; examiner’s note: the regression models). One of ordinary skill in the art would recognize that regression models of Crafts would make the recommendation engine of Colson to give faster and better recommendation using the regression models.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement regression analysis module of Crafts into the recommendation system of Colson to have an efficient system. The motivation would be to user regression analysis module to give faster and more accurate recommendations to user which will save time of a user.

Claim 13 is rejected on the same basis of rejection of claim 5.
Claim 15 is rejected on the same basis of rejection of claim 7.

a terminal (fig. 1, [0010]; examiner’s note: the computer which stores the recommendation engine and the recommendation application is the terminal), comprising: a recommendation engine, the recommendation engine configured to provide a recommendation capability (fig.1, [0010]; examiner’s note: the recommendation engine received requests from the user interface (recommendation application) to recommend products); 
a data collection module, the data collection module configured to collect personalized data of a user ([0037]; examiner’s note: the collection module collects client data i.e. feedback data, client information), and store the collected data into a raw database ([0037]; examiner’s note: the client data is stored in to a client database); 
and a personal database, the personal database comprising the raw database ([0037]; examiner’s note: the client database which stores the personal information is the personal database/raw database, the database is the raw database), 
wherein the recommendation engine receives a service request of a recommendation application (fig. 2, [0010, 0022]; examiner’s note: the recommendation engine receives a request for recommendation (service request) of the user interface (recommendation application) to provide recommendations to the user), wherein the service request comprises a configuration file, wherein the configuration file comprises at least an algorithm parameter and portfolio information that is used to identify an algorithm portfolio structure ([0010, 0011]; examiner’s note: client attributes (portfolio information) and client feedback/coverage feedback (algorithm parameter because feedback information modifies the algorithm) are provided to the recommendation engine to identify recommendation algorithm  and wherein the recommendation application is comprised in the terminal (fig. 1, [0010, 0043, 0044]; examiner’s note: the computer which receives the request for recommendation is the terminal and the user interface (recommendation application) is inside the computer); 
wherein the recommendation engine invokes at least one algorithm from an algorithm library of the terminal based on the algorithm parameter and the portfolio information ([0011]; examiner’s note: the recommendation algorithm database (algorithm library) determine (invoke) recommendation based on feedback/client information (portfolio information); 
wherein the recommendation engine predicts, based on the at least one algorithm and the user data, at least one service currently required by a user of the terminal ([0010, 0011]; examiner’s note: recommending (predicting) an item/product (service) by using the recommendation algorithm and client information) and wherein the recommendation engine displays at least one icon corresponding to the at least one service ((fig. 2, [0024]; examiner’s note: the recommended information is displayed and the display can be in the touch screen environment as described in para. [0045] and the display of the items (service) represented by an icon).
Colson does not explicitly teach a personal knowledge base, and a rule base that are used for storage user data. Colson teaches storing client data in a client database as shown in fig. 2, [0022]. Colson does not explicitly teach a knowledge base, rule base that is used to store user data. 
knowledge base ([0029]; examiner’s note: knowledge base stores patients (personal data)), rule base ([0041]; examiner’s note: rule base stores rules). One of ordinary skill in the art would recognize that knowledge base and rule base datastore of Crafts to store personal label and behavior rules of Colson to have datastores which stores specific data separately to find the data faster.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement knowledge base and rule base of Crafts into the recommendation system of Colson to store different types of data into different bases. The motivation would be to organize data in an efficient way and also to find data faster.

With respect to claim 24, Colson teaches the terminal according to claim 23, Colson further teaches wherein the raw database is used to store personalized data that is of the user of the terminal and that is collected by the terminal (fig. 1, [0010]; examiner’s note: the client database (raw database) stores client data that is collected by the computer (terminal)); 
to store a personal label of the user obtained after the terminal analyzes the personalized data ([0013, 0022, 0029]; examiner’s note: users personal behavior i.e. preppy, bohemian are users personal label extracted from users attributes and feedback (personalized data).  Fig. 1, [0013]) client database stores personalized data); 
to store a behavior rule (([0022, 00029]; examiner’s note: the purchase preference (behavior rule), fig. 1, [0013] are stored in to the client database); 
and wherein the user data comprises the personalized data ([0010]; examiner’s note: feedback information is personalized data), the personal label ([0013, 0016]; examiner’s note: users style preppy, casual, bohemian are personal label), and the behavior rule ([0022, 00029]; examiner’s note: the purchase preference (behavior rule)).
Colson does not explicitly teach a personal knowledge base, a rule base; wherein the personal knowledge base is used to store a personal label; wherein the rule base is used to store behavior rule. Colson teaches client database to store client information i.e. personal label, behavior rule, personal label but does not explicitly teach storing personal label data into a knowledge base and storing behavior rule into a rule base.
However, Crafts teaches personal knowledge base ([0029]; examiner’s note: knowledge base stores patients (personal data)), rule base ([0041]; examiner’s note: rule base stores rules). One of ordinary skill in the art would recognize that knowledge base and rule base datastore of Crafts to store personal label and behavior rules of Colson to have datastores which stores specific data separately to find the data faster.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement knowledge base and rule base of Crafts into the recommendation system of Colson to store different types of data into different bases. The motivation would be to organize data in an efficient way and also to find data faster.

the terminal according to claim 23, Colson further teaches wherein the algorithm library comprises at least one algorithm module, wherein each algorithm module comprises at least one algorithm ([0011]; examiner’s note: the algorithm database (algorithm library) includes an algorithm module to identify an algorithm), but does not explicitly teach  and wherein the algorithm library comprises at least one of the following algorithm modules: an optimization algorithm module, a regression analysis module, a dimensionality reduction algorithm module, a classification algorithm module, a clustering algorithm module, or a deep learning module.
However, Crafts teaches wherein the algorithm library comprises at least one of the following algorithm modules: an optimization algorithm module, a regression analysis module, a dimensionality reduction algorithm module, a classification algorithm module, a clustering algorithm module, or a deep learning module ([0032]; examiner’s note: the regression models). One of ordinary skill in the art would recognize that regression models of Crafts would make the recommendation engine of Colson to give faster and better recommendation using the regression models.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement regression analysis module of Crafts into the recommendation system of Colson to have an efficient system. The motivation would be to user regression analysis module to give faster and more accurate recommendations to user which will save time of a user.
the terminal according to claim 23, Colson further teaches wherein the algorithm parameter comprises at least one of the following: an algorithm identifier, a dependency algorithm identifier, an input parameter of an algorithm, a data input format of the algorithm, a data output format of the algorithm, an incremental parameter, or a model parameter of the algorithm ([0010]; examiner’s note: the feedback data (input algorithm parameter) to modify the algorithm).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FATIMA P MINA/           Examiner, Art Unit 2159 

/William B Partridge/           Primary Examiner, Art Unit 2183